Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claims 1, 19, the prior art fails to provide, teach or suggest a first network port of a first network port module of said plurality of network port modules is a first type of network port associated with a first type of industry networking standard and a second network port of a second network port module of said plurality of network port modules is a second type of network port, different than said first type, associated with a second type of industry networking standard, and each of said first and second network ports is operative for connecting to a cord extending between one of said rack-mounted network devices and said distribution strip. In regard to claim 20, the prior art fails to provide, teach or suggest the first and second separate data connections providing Redundant data pathways for communication between, on the one hand, each of said first and second strips and, on the other hand, said network including said one or more network devices; and in combination with other limitations in claim 20. In regard to claim 24, the prior art fails to provide, teach or suggest the first and second separate data connections providing Redundant data pathways for communication between first distribution strip and said network including said one or more network devices; and in combination with other limitations in claim 20. In regard to claim 25, the prior art fails to provide, teach or suggest the steps of physically connecting multiple data devices to a distribution strip by connecting each cord of a plurality of cords to one of said multiple data devices and to said distribution strip; and in combination with other limitations in claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
11/5/2021
/THO D TA/Primary Examiner, Art Unit 2831